■ SULLIVAN, J.,
Concurring. — I concur in the conclusion reached by Justice Morgan. I do not think the record shows that the defendant’s attorney designedly disclosed any knowledge that he had obtained through privileged communications from his client, thus putting into the hands of the prosecution material evidence against the defendant. If the record showed that he did so, I am not clear that the judgment should be reversed for that reason. For it is apparent that, if the defendant could prevent material evidence from being introduced against him by his attorney making to the prosecution a “designed betrayal” thereof, such betrayals might be made and used to defeat a conviction. An unscrupulous attorney might thus serve his client more effectively by betraying material evidence, and then deserting him, than by being faithful to him. Subdivision 2, section 5958 of the Revised Statutes provides that “an attorney cannot, without the consent of his client, be examined as to any communication made by the client to him, or his advice given thereon in the course of professional employment.” Said provision does not prohibit, in terms, the introduction of material evidence that has been revealed by the carelessness, or even design, of the attorney, which he acquired through privileged communications from his client. It simply declares that an attorney cannot, without the consent of his client, be examined as a witness as to any privileged communications. If an attorney discloses evidence so obtained damaging to his client, it, no doubt, would and ought to ruin his business and blast his reputation; but I am not clear that material evidence thus obtained should be excluded because of such disclosure and betrayal. I am not aware of an instance of the willful betrayal of a client by his attorney appearing in the books.